1    Eric B. Eisinger, WSBA #34293
2
     Bret Uhrich, WSBA #45595
     Walker Heye Meehan & Eisinger, PLLC
3    1333 Columbia Park Trail, Ste 220
     Richland, WA 99352
4
     Telephone: (509) 735-4444
5    Attorneys for Plaintiff
6

7

8                          UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF WASHINGTON

10

11   R.W., individually and on behalf of his       Cause No. 4:18-cv-05089-RMP
     marital community,
12                                                 PLAINTIFF’S REPLY IN SUPPORT
                                Plaintiff,         OF MOTION FOR PARTIAL
13                                                 SUMMARY JUDGMENT
14   v.
15
     COLUMBIA BASIN COLLEGE, a                     Thomas S. Foley United States
     public institution of higher education,       Courthouse
16
     RALPH REAGAN, in his official and             920 W. Riverside Ave, Room 840
17   individual capacities, LEE THORNTON,          Spokane, WA 99201
18   in his official and individual capacities.

19                                Defendants.
20

21

22

23

24

25


      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR          1333 Columbia Park Trail, Suite 220
      PARTIAL SUMMARY JUDGMENT - 1                                     Richland, WA 99352
                                                                          P (509) 735-4444
                                                                          F (509) 735-7140
1          In seeking to avoid summary judgment, the Defendants repeatedly attempt to
2
     equate a person seeking help from a medical provider regarding violent thoughts as
3
     the same as threatening another person. The position the Defendants have put
4

5    forth reflects poorly on Columbia Basin College (CBC) and its employees.
6
     Defendants argue that CBC was justified in sanctioning R.W. for threats of
7
     violence when CBC has admitted that R.W. did not make any such threats.
8

9
     Defendants’ argue that R.W. is not a qualified student with a disability when they

10   have repeatedly pointed out that R.W. could have attempted to re-enroll after he
11
     was disenrolled from CBC. Because Defendants have failed to raise a genuine
12
     issue of material fact as to liability, the Court should grant R.W.’s motion for
13

14   partial summary judgment.

15         A.    There Is No Genuine Dispute Of Material Fact That R.W.’s
16
                 Instructors Began Falsifying Reasons For His Dismissal
                 From The Nursing Program And That R.W. Was In-Fact
17               Disenrolled From The Nursing Program.
18         The Defendants take issue with the characterization that the instructors at
19
     CBC began falsifying reasons for R.W.’s dismissal from the program. In doing so,
20
     CBC states that the “discontinuation form [issued to R.W.] was not effective.”
21

22   Defendants’ Statement of Disputed Material Facts, ECF No. 44, pg. 5. However,

23   Defendants’ citation to the record does not support this proposition. Ralph Reagan
24
     testified that he had no knowledge regarding the discontinuation form.                    See
25
     Warring Decl. at Exhibit 4, ECF No. 35-4 (Reagan Dep. 169:3 to 169:8); Eisinger
      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR         1333 Columbia Park Trail, Suite 220
      PARTIAL SUMMARY JUDGMENT - 2                                    Richland, WA 99352
                                                                         P (509) 735-4444
                                                                         F (509) 735-7140
1    Decl. at Exhibit F, ECF No. 37-6, pg. 1; Uhrich Supp. Decl. ¶ 5, ECF No. 54-1, pg
2
     2. Reagan’s deposition testimony is that he merely stopped Ms. Tucker’s letter
3
     regarding R.W.’s purported breach of ethics from being sent. Warring Decl. at
4

5    Exhibit 4, ECF No. 35-4 (Reagan Dep. 169:9 to 169:25). There is no dispute that
6
     R.W. was discontinued from the nursing program, otherwise there would be no
7
     need for him to attempt to “re-enroll” or seek dispensation from the President of
8

9
     CBC to re-enroll in the nursing program. See Eisinger Decl. at Exhibit P, ECF No.

10   37-16, pg. 1; Hoerner Decl., ECF No. 34, pg. 1. Defendants’ have not pointed to
11
     any other explanation or documentation as to how R.W. became disenrolled from
12
     the Nursing Program.
13

14         Defendants’ also point to R.W.’s deposition where he agrees the academic

15   progress alerts issued by instructor Valerie Topham (Cooke) “may or may not be
16
     true.” Defendants’ Statement of Disputed Material Facts, ECF No. 44, pg. 5. The
17
     Nursing Program maintains a policy on when to issue academic progress alerts.
18

19   Uhrich Supp. Decl. at Exhibit A, ECF No. 54-1, pgs. 8-9. R.W.’s did not qualify

20   for issuance of a mandatory academic progress alert on March 7, 2017 for class
21
     NRS 223. Id; compare Eisinger Decl. at Exhibit E, ECF No. 37-5, pg. 2 with
22
     Uhrich Decl. at Exhibit C, ECF No. 40-3, pg. 4. According to the CBC Nursing
23

24   Program Student Handbook, “[s]tudents not maintaining a 2.0 grade in any nursing
25
     course will receive an Academic Progress Alert […] by the instructor at midterm

      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR        1333 Columbia Park Trail, Suite 220
      PARTIAL SUMMARY JUDGMENT - 3                                   Richland, WA 99352
                                                                        P (509) 735-4444
                                                                        F (509) 735-7140
1    or as soon as it becomes evident that the student is failing if this occurs after
2
     midterm.” Uhrich Supp. Decl. at Exhibit A, ECF No. 54-1, pg. 8. R.W. was
3
     maintaining a grade point higher than 2.0 as of March 7, 2017. Uhrich Decl. at
4

5    Exhibit C, ECF No. 40-3, pg. 4.
6
           More importantly, the Nursing Program Student Handbook makes it clear
7
     that the purpose of such alerts is “the early identification of students who are
8

9
     having difficulties meeting course or program outcomes and providing the support

10   necessary for successful course and program completion.” Uhrich Supp. Decl. at
11
     Exhibit A, ECF No. 54-1, pgs. 8-9. Ms. Cooke admitted she issued these alerts
12
     only after learning that R.W. had sought treatment from “a doctor” for his violent
13

14   thoughts. Eisinger Decl. at Exhibit C, ECF No. 37-3 (Cooke Dep. 84:4 to 84:7;

15   85:13 to 85:19). March 7, 2017, is the date of discontinuation noted by Director of
16
     Nursing Kim Tucker and the stated basis in the notice is “incomplete winter
17
     quarter trespassed from campus.” Eisinger Decl. at Exhibit F, ECF No. 37-6, pg.
18

19   1. Defendants’ have not explained how academic progress alerts, which are for the

20   purpose of remediation, were legitimately issued on the same day R.W. was
21
     discontinued from the program. The nursing school faculty were thereafter told on
22
     March 13, 2017 that R.W. would not be returning to the program. Eisinger Decl.
23

24   at Exhibit AF, ECF No. 37-32, pg. 1.
25


      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR         1333 Columbia Park Trail, Suite 220
      PARTIAL SUMMARY JUDGMENT - 4                                    Richland, WA 99352
                                                                         P (509) 735-4444
                                                                         F (509) 735-7140
1             Each of these actions were taken in quick succession after Defendants’
2
     learned that R.W. went to Crisis Response. Eisinger Decl. at Exhibit E, ECF No.
3
     37-5, pg. 1; Eisinger Decl. at Exhibit F, ECF No. 37-6, pg. 1; Eisinger Decl. at
4

5    Exhibit AE, ECF No. 37-31, pg. 1. R.W. stands by the characterization of these
6
     facts.
7
              B.     There Is No Genuine Issue Of Material Fact That R.W.
8                    Was Subject To Discipline For Protected Speech.
9
              The Court should grant R.W.’s motion for partial summary judgment on the
10
     claims brought under 42 U.S.C. § 1983 because there is no genuine issue of
11

12
     material fact that Defendants’ violated R.W.’s rights under the First Amendment.

13   The Defendants’ legal arguments are addressed in the Plaintiff’s Memorandum in
14
     Opposition to Defendants’ Motion for Summary Judgment. See ECF No. 45, pgs.
15
     12-21.        However, Defendants’ seek to avoid a rather inconvenient fact.
16

17   Defendants’ opposition is premised on the actions a school can take when a student

18   makes threats of violence. See e.g. Defendants’ Response to Plaintiff’s Motion for
19
     Summary Judgment, pgs. 6-7 (“R.W.’s analysis fails to cite, much less distinguish,
20
     the two most recent, germane Ninth Circuit Court of Appeals cases regarding
21

22   threats of school violence.”); pg. 7 (“For instance, College Republicans at San

23   Francisco State University v. Reed, 523 F.Supp.2d 1005, 1007 (N.D. Cal. 2007),
24
     which R.W. relies heavily upon, did not involve threats of school violence.”); pg. 9
25


      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR          1333 Columbia Park Trail, Suite 220
      PARTIAL SUMMARY JUDGMENT - 5                                     Richland, WA 99352
                                                                          P (509) 735-4444
                                                                          F (509) 735-7140
1    (“[H]ere the College reasonably concluded that R.W. presented a credible,
2
     identifiable threat of school violence”).
3
           The problem for Defendants’ is that CBC has admitted R.W. did not engage
4

5    in any threats:
6
           INTERROGATORY NO. 10: Please identify the manner that [R.W]
7          violated WAC 132S-100-205 of the CBC Student Code of Conduct,
           and whether you allege that he committed any of the following
8          (answer as to each):
9
           a. Physical and/or verbal abuse;
10         b. Threats;
           c. Intimidation;
11
           d. Harassment;
12         e. Online harassment;
           f. Coercion;
13         g. Bullying;
14         h. Cyberbullying;
           i. Retaliation;
15         j. Stalking;
16
           k. Cyberstalking;
           1. Other conduct which threatens or endangers the health or safety of
17         any person or which has the purpose or effect of creating a hostile or
           intimidating environment.
18

19         ANSWER:
           a. N/A
20         b. N/A
21
           c. N/A
           d. N/A
22         e. N/A
           f. N/A
23
           g. N/A
24         h. N/A
           i. N/A
25
           j. N/A

      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR         1333 Columbia Park Trail, Suite 220
      PARTIAL SUMMARY JUDGMENT - 6                                    Richland, WA 99352
                                                                         P (509) 735-4444
                                                                         F (509) 735-7140
1          l. Other conduct which threatens or endangers the health or safety of
2
           any person or which has the purpose or effect of creating a hostile or
           intimidating environment – [R.W.] was found by a preponderance of
3          the evidence to have violated this provision of the CBC Student Code
           of Conduct.
4

5
     Uhrich Supp. Decl. at Exhibit B, ECF No. 54-2, pgs. 12-13 (emphasis added).
6
     Reagan further narrowed the prohibited conduct at issue to “other conduct which
7

8
     has the effect of creating a hostile or intimidating environment.” Eisinger Supp.

9    Decl. at Exhibit H, ECF No. 47-8; Eisinger Supp. Decl. at Exhibit F, ECF No. 47-
10
     6 (Reagan Dep. 152:15 to 152:20). It should not be a surprise to Defendants that
11
     R.W. believes case law regarding threats of violence in school is inapplicable
12

13   where CBC agrees R.W. did not make threats of violence in school. Because R.W.

14   did not threaten others and it is undisputed that CBC nevertheless punished R.W.
15
     for his speech, the Court should grant R.W.’s motion for partial summary judgment
16
     establishing liability on the claims brought under 42 U.S.C. § 1983.
17

18         C.    There Is No Genuine Issue Of Material Fact That R.W. Is A
                 Qualified Individual With A Disability Where CBC
19               Proposed Solution Is That R.W. Should Re-Enroll And Seek
20
                 Special Dispensation From The School President To Rejoin
                 The Nursing Program.
21
           The Court should grant the motion for partial summary judgment,
22

23
     concluding that R.W. was a qualified individual with a disability and that CBC

24

25


      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR          1333 Columbia Park Trail, Suite 220
      PARTIAL SUMMARY JUDGMENT - 7                                     Richland, WA 99352
                                                                          P (509) 735-4444
                                                                          F (509) 735-7140
1    sanctioned R.W. because of his disability.1 In opposing the motion for summary
2
     judgment, Defendants argue that R.W. is not a qualified individual. In doing so,
3
     Defendants cite to a series of employment cases beginning with Davis v. Meese,
4

5    692 F. Supp. 505 (E.D. Pa. 1988), which predates the Americans with Disabilities
6
     Act. While there are parallels between employment-based disability discrimination
7
     claims and those brought against public accommodations, it is unclear why
8

9
     Defendants resort to non-binding authority when the Ninth Circuit has addressed

10   these issues in the employment context. Nunes v. Wal-Mart Stores, Inc., 164 F.3d
11
     1243, 1246-48 (9th Cir. 1999) (analyzing whether an employee is qualified with or
12
     without accommodations and whether the employee’s disability posed a direct
13

14   threat of safety to others). “To protect disabled individuals from discrimination

15   based on prejudice, stereotypes, or unfounded fear, the Supreme Court has required
16
     an individualized direct threat inquiry that relies on the best current medical or
17
     other objective evidence.” Id. at 1248 (citing Bragdon v. Abbott, 524 U.S. 624,
18

19   649 (1998)). Defendants’ position that R.W. is not a qualified individual with a

20

21
     1
         R.W. agrees that no claims are brought under the ADA and RHA against Reagan
22

23   and Thornton individually. Only the state-law discrimination claims are brought

24   against the individual defendants. ECF No. 1, pg. 8; see State v. Arlene's Flowers,
25
     Inc., 441 P.3d 1203, 1237 (Wash. 2019).

         PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR      1333 Columbia Park Trail, Suite 220
         PARTIAL SUMMARY JUDGMENT - 8                                 Richland, WA 99352
                                                                         P (509) 735-4444
                                                                         F (509) 735-7140
1    disability seems irreconcilable with CBC’s position that R.W. could attempt to re-
2
     enroll. See Eisinger Decl. at Exhibit P, ECF No. 37-16, pg. 1; Hoerner Decl., ECF
3
     No. 34, pg. 2.
4

5          The Ninth Circuit has also expressed strong skepticism regarding the
6
     “distinction between disability-caused conduct and disability” argument, noting
7
     that such distinction only exists in disability cases “involving illegal drug use or
8

9
     alcoholism.” Humphrey v. Mem'l Hosps. Ass'n, 239 F.3d 1128, 1140 n. 18 (9th

10   Cir. 2001). “For purposes of the ADA, with a few exceptions, conduct resulting
11
     from a disability is considered to be part of the disability, rather than a separate
12
     basis for termination.” Id. at 1139-40. Defendants’ seek to downplay Reagan’s
13

14   admission that he in part attributed R.W.’s “ideations to depression and insomnia”

15   because Reagan was not “diagnosing him.” Defendants’ Response to Plaintiff’s
16
     Motion for Summary Judgment, pg 5. However, Reagan’s subjective attribution of
17
     R.W.’s “conduct” to his disability is highly relevant to whether CBC intentionally
18

19   (or recklessly) discriminated against R.W. based on his disability. Importantly,

20   there is no dispute as to what events led CBC to sanction R.W.:
21

22

23

24

25


      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR          1333 Columbia Park Trail, Suite 220
      PARTIAL SUMMARY JUDGMENT - 9                                     Richland, WA 99352
                                                                          P (509) 735-4444
                                                                          F (509) 735-7140
1    Eisinger Decl. at Exhibit P, ECF No. 37-16, pg. 1. If CBC, through Reagan,
2
     attributed these actions to R.W.’s disability and CBC did not rely “on the best
3
     current medical or other objective evidence” to conclude R.W. was a direct threat,
4

5    then liability under the ADA and RHA for intentional discrimination is
6
     conclusively established.   In light of the fact that both Reagan and Thornton
7
     subjectively concluded R.W. was not a direct threat, the Court should grant the
8

9
     motion for summary judgment establishing liability. See Eisinger Decl. at Exhibit

10   H, ECF No. 37-8 (Reagan Dep. 148:1 to 148:7); Eisinger Supp. Decl. at Exhibit I
11
     (Thornton Dep. 40:17 to 41:19; 42:3 to 42:15).
12
                                      CONCLUSION
13

14         The Court should grant R.W.’s motion for partial summary judgment and

15   establish liability on the claims brought under 42 U.S.C. § 1983, for prospective
16
     injunctive relief for violation of R.W.’s Constitutional rights, and the claims
17
     brought under the ADA, RHA and WLAD. If the Court accepts the position of
18

19   Defendants’ in this matter, the message to those suffering from depression is clear:

20   don’t seek help, don’t tell anyone, and handle it yourself. Such a result is contrary
21
     to both the text and purpose of the ADA, RHA and WLAD in eradicating disability
22
     discrimination and would further lend the government unprecedented power in
23

24   restricting the lawful speech of private individuals. Society at-large is benefited
25
     when people with depression and mental illness are able to receive medical help

      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR          1333 Columbia Park Trail, Suite 220
      PARTIAL SUMMARY JUDGMENT - 10                                    Richland, WA 99352
                                                                          P (509) 735-4444
                                                                          F (509) 735-7140
1    without repercussion. Defendants’ fail to appreciate that in the long-run, their
2
     approach will result in more untreated mental illness and more violence occurring.
3
     As a result, the Court should grant R.W.’s motion for partial summary judgment.
4

5          DATED this 8th day of July, 2019.
6

7                                    s/Bret Uhrich
                                     Eric B. Eisinger, WSBA #34293
8                                    Bret Uhrich, WSBA #45595
9
                                     Attorneys for Plaintiffs
                                     Walker Heye Meehan & Eisinger, PLLC
10                                   1333 Columbia Park Trail, Ste 220
                                     Richland, WA 99352
11
                                     Telephone: (509) 735-4444
12                                   Fax: (509) 735-7140
                                     E-mail: eeisinger@walkerheye.com
13                                           buhrich@walkerheye.com
14

15

16

17

18

19

20

21

22

23

24

25


      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR         1333 Columbia Park Trail, Suite 220
      PARTIAL SUMMARY JUDGMENT - 11                                   Richland, WA 99352
                                                                         P (509) 735-4444
                                                                         F (509) 735-7140
1                                 CERTIFICATE OF SERVICE
2          I hereby certify that on this 8th day of July 2019, I electronically filed the
3
     foregoing with the Clerk of the Court using the CM/ECF System which will send
4
     notification of such filing to the following:
5

6                             Carl P. Warring: carlw@atg.wa.gov
7

8                                            s/ Bret Uhrich
9                                            Bret Uhrich

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR              1333 Columbia Park Trail, Suite 220
      PARTIAL SUMMARY JUDGMENT - 12                                        Richland, WA 99352
                                                                              P (509) 735-4444
                                                                              F (509) 735-7140
